Case 2:16-cv-01314-JRG Document 575 Filed 01/18/19 Page 1 of 2 PageID #: 35016



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 KAIST IP US LLC,                                   §
                                                    §
                Plaintiff,                          §
                                                    §
 v.                                                 §   CIVIL ACTION NO. 2:16-CV-01314-JRG
                                                    §
 SAMSUNG ELECTRONICS CO., LTD.,,                    §
 SAMSUNG ELECTRONICS AMERICA,                       §
 INC, SAMSUNG SEMICONDUCTOR,                        §
 INC.,, SAMSUNG AUSTIN                              §
 SEMICONDUCTOR, LLC,                                §
 GLOBALFOUNDRIES, INC.,                             §
 GLOBALFOUNDRIES U.S. INC.,                         §
 QUALCOMM INC.,                                     §
                                                    §
                Defendants.                         §

                                  DOCKET CONTROL ORDER

       In light of the jury verdict rendered in this case (Dkt. No. 482), the Court’s Findings of

Fact and Conclusions of Law (Dkt. No. 574), and the Court’s inherent power to control its own

docket, it is hereby ORDERED that the following schedule of deadlines is in effect until further

order of this Court:

 Deadline                     Event

 February 8, 2019             Motions under Fed. R. Civ. P. 50, 59

 February 15, 2019            *Deadline to move for attorney fees under § 285, supplemental
                              damages, pre- and post-judgement interest, entry of final judgment,
                              or any other post-verdict motion.

                              The Parties should indicate in their briefing, whether in the Parties’
                              view, a hearing on these motions is necessary. Additionally, these
                              motions and any responses shall comply with the page limits
                              providing in Local Rule 7(c).

 February 22, 2019            Response to Motions under Fed. R. Civ. P. 50, 59
Case 2:16-cv-01314-JRG Document 575 Filed 01/18/19 Page 2 of 2 PageID #: 35017




 March 15, 2019             Deadline for Post-Trial Mediation
(*) indicates a deadline that cannot be changed without showing good cause. Good cause is not
shown merely by indicating that the parties agree that the deadline should be changed.

                              ADDITIONAL REQUIREMENTS

         Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
this Post-Verdict DCO shall take the form of a motion to amend the DCO. The motion to amend
the DCO shall include a proposed order that lists all of the remaining dates in one column (as
above) and the proposed changes to each date in an additional adjacent column (if there is no
change for a date the proposed date column should remain blank or indicate that it is unchanged).
In other
      . words, the DCO in the proposed order should be complete such that one can clearly see
all the remaining deadlines and the changes, if any, to those deadlines, rather than needing to also
refer to an earlier version of the DCO.

        Copies of Briefing Delivered to Chambers: The Court directs that each party provide the
Court with two (2) copies of its completed briefing, including exhibits, in three-ring binders,
appropriately tabbed. All documents shall be single-sided and must include the CM/ECF header.
Complete digital copies of the accompanying exhibits shall be submitted on a single flash drive.
These copies shall be delivered within three (3) days of the deadline to submit such briefing set
forth herein.



        SIGNED this 19th day of December, 2011.
       So ORDERED and SIGNED this 18th day of January, 2019.




                                                           ____________________________________
                                                           RODNEY GILSTRAP
                                                           UNITED STATES DISTRICT JUDGE
